Citation Nr: 1445453	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  06-21 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for limitation of extension of the right knee.  

2. Entitlement to a rating in excess of 10 percent for a separate rating for instability of the right knee. 

3. Entitlement to an initial rating in excess of 30 percent for dysthymic disorder with associated alcoholism (psychiatric disability). 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1988 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1993 and July 2005 rating decisions by the Department of Veterans Affairs (VA).

This case was before the Board in March 2012 and remanded to obtain the Veteran's outstanding treatment records from the Colorado Department of Corrections.  Such records are now associated with the claims file and the Board can proceed with the claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board, in March 2012, initially characterized the issues on appeal as entitlement to increased ratings for service-connected right knee injury and service-connected dysthymic disorder with associated alcoholism.  However, the Board notes that the Veteran filed a claim of entitlement to service connection for a psychiatric disorder in February 1990.  The RO denied the service connection claim and the Veteran appealed the issue to the Board.  The issue was remanded by the Board in December 1991.  Upon remand, the RO granted service connection for dysthymic disorder in November 1993 and assigned a 10 percent rating.  The Veteran timely disagreed with the assigned disability rating.  The RO, in May 1994, assigned a 30 percent rating for dysthymic disorder but did not issue a statement of the case.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that "once a claim is in 'appellate status' by virtue of a previously filed Notice of Disagreement (NOD) on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB, 6 Vet. App. at 38. 

In light of the above, although the RO granted the Veteran a 30 percent rating for his dysthymic disorder in May 1994, that increase did not constitute the full benefit available at that time because the possibility remained that the Veteran might have received a higher disability rating.  Indeed, in an October 1994 Board remand, the Board stated, "By a decision in September1993, the RO granted service connection for dysthymic disorder, and assigned a 10 percent disability rating.  In November 1993, the veteran filed a notice of disagreement, claiming entitlement to a rating in excess of 10 percent for the dysthymic disorder."  

Because this action occurred prior to the decision of the United States Court of Appeals for Veterans Claims (Court) in Manlicon v. West, 12 Vet. App. 238 (1999), the Board referred the matter to the RO in the introduction rather than remanding it to the agency of original jurisdiction.  Thus, upon reflection, the issue of entitlement to a higher initial rating for dysthymic disorder was still pending at the time the Veteran filed his August 2004 claim.  See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010) (where an NOD is filed and no SOC is issued, the claim is resolved by a later appellate adjudication of a subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  The issue has therefore been recharacterized as entitlement to an initial rating in excess of 30 percent for dysthymic disorder with associated alcoholism.    

Additionally, the Board notes that the RO, in July 2005, continued the 30 percent rating for dysthymic disorder and denied service connection for depression, stating that the issue was moot since the Veteran was service-connected for dysthymic disorder.  The Veteran filed a notice of disagreement and the RO issued him a statement of the case in May 2006 on several issues, to include the Veteran's right knee, dysthymic disorder, and depression.  In July 2006, the Veteran stated on his VA Form 9 that he wished to appeal the issues of "right knee injury" and "service connection for depression" as "dysthymic disorder and depression are the same thing just worded differently."  In July 2008, the Veteran stated that he wanted "an increase in [his] service connected condition depression (dystemia disorder)."  The Board, in March 2012, characterized the issues on appeal as entitlement to an increased rating for a right knee disability and an increased rating for dysthymic disorder.  A May 2014 VA examiner diagnosed the Veteran with "persistent depressive disorder (dysthymnia)."  Thus, the Board has characterized the issue as reflected on the title page as a "claimant's identification of the benefit sought does not require any technical precision."  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  

Further, the Veteran requested a hearing in his July 2006 VA Form 9.  In November 2006, he was advised of his options as an incarcerated veteran and in January 2007, he indicated that he no longer wished to appear for a hearing.  However, in December 2009, the representative requested a hearing.  The Veteran and his representative were notified in November 2011 that a hearing was scheduled in January 2012.  Neither the Veteran nor his representative appeared for the hearing.  A request to reschedule has not been made.  As such, the hearing request is deemed withdrawn.   See 38 C.F.R. § 20.704 (2013).    

The issue of entitlement to a higher initial rating for dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Since August 2004, excluding the period during which a total rating for convalescence was in effect, the Veteran's right knee disability has been productive of painful motion, with extension limited to 10 degrees and flexion limited to no less than 115 degrees; and without ankylosis, impairment of tibia or fibula, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  

2. Since August 2004, excluding the period during which a total rating for convalescence was in effect, the Veteran's right knee disability has been productive of no more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260-5261 (2013).  

2.  The criteria for the assignment of a separate disability rating in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  In an October 2004 letter, VA notified the Veteran of the information and evidence needed to substantiate an increased rating claim.  A July 2008 notice letter provided information regarding effective dates and disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific information regarding the criteria for an increased rating claim for the knee was also provided in the May 2006 statement of the case.  

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  The Veteran's available VA treatment records, dated through September 2008, have been associated with the claims file, as well as the Veteran's Social Security Administration records.  The Veteran's records from the Colorado Department of Corrections, dated through November 2012, have also been associated with the claims file.  Review of the claims file does not reveal outstanding pertinent private treatment records as records from St. Mary Corwin Medical Center and Poudre Valley Hospital are associated with the claims file. 

The Veteran was afforded a VA examination in April 2014.  The VA examination report is adequate for rating purposes as the examiner conducted an appropriate evaluation of the Veteran, reviewed the Veteran's claims file and treatment records, and noted examination findings as to the severity of the Veteran's right knee disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
    
The Board further finds that there has been substantial compliance with the March 2012 remand directive as records from the Colorado Department of Corrections, dated through November 2012, have been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As such, VA has complied with its duties to notify and assist.  

Laws and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257 (2013).

Dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is rated under DC 5258.  The only rating under this DC is 20 percent.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a (2013).  

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2013).

With respect to the knee, separate ratings may be assigned for limitation of extension, limitation of flexion and for instability, if indicated by the evidence.  VAOPGCPREC 23-97 (July 1, 1997), VAOGCPREC 9-2004 (September 17, 2004).

Furthermore, in any rating claim, "staged ratings" are for consideration.   Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evidence and Analysis

By way of background, the RO granted service connection for residuals of right knee injury in August 1995 and assigned a 10 percent rating under the diagnostic code 5261 based on limitation of extension.  The Veteran did not file a notice of disagreement within one year of the rating decision and a March 1996 informal hearing presentation stated that the August 1995 rating decision satisfied the Veteran's right knee claim.  As such, the decision is final.     

In August 2004, the Veteran filed an increased rating claim for his right knee disability and contended that his right knee disability was more severe than the currently assigned rating.  The RO, in July 2005, continued the 10 percent rating for the right knee disability under diagnostic code 5261 and assigned a separate 10 percent rating for instability of the right knee.  Based on a September 2005 right knee arthroscopy with chondriplasty and right arthroscopic lateral release, a November 2006 rating decision assigned a temporary 100 percent rating for convalescence, effective September 1, 2005 through November 1, 2005.  The RO then continued the 10 percent rating for limitation of extension effective November 1, 2005.   

The claims file reveals that the Veteran has received treatment for his right knee throughout the appeal period.  Treatment records from 2003 note that the Veteran had tenderness and edema of the knee, with pain on motion.  The Veteran reported that his knee was "poppy" and that he was having trouble walking.  See August 2003 correctional record.  A September 2003 record noted a negative drawer test and full range of motion with no erythema but provided conflicting information regarding effusion.  See May 2003 - September 2003 correctional records.  

In 2004, the Veteran alleged that he tore a ligament in his knee, that he had fluid on his right knee, and that he had trouble walking, sitting, and performing activities of daily living.  A December 2004 image report noted a normal knee but treatment records from this period discussed instability of the knee and a knee sleeve was recommended.  See October 2004 - December 2004 correctional records.                    

Prior to the Veteran's right knee arthroscopy with chondriplasty and right arthroscopic lateral release in September 2005, the Veteran noted pain walking up and down stairs.  He reported a "painful pop" behind his knee and that his knee would "buckle" and "give out" but he denied locking or catching of the knee.  See March 2005 and April 2005 correctional records.  It was noted that the Veteran did not have effusion and he had flexion from 0 to 120 degrees.  A March 2005 x-ray report was within normal limits and in April 2005, he received a steroid injection.  A July 2005 record noted suspected patellar cartilage and meniscal damage but with full range of motion.  It was noted that the Veteran had significant laxity of the lateral collateral ligament, moderate laxity of the medial collateral ligament, and that the anterior cruciate ligament and the posterior cruciate ligament were taut.               

In September 2005, the Veteran had a right knee arthroscopy with chondriplasty and right arthroscopic lateral release.  It was noted that the Veteran had an intact medial meniscus but had maltracking of the patella at 30 degrees of flexion.  He was provided a walker and crutches and was given special restrictions, to include use of first tier housing, lower bunk bed, release from his prison job for approximately two to four weeks, and no lifting of heavy objects or performing squats.  It was noted that two weeks after the surgery, the Veteran was walking with minimal pain without aide of crutches or other device.  In October 2005, it was noted that the Veteran had full extension and flexion to 130 degrees.  As noted above, the RO granted a temporary 100 percent for convalescence during September and October 2005.    

In November 2005, the Veteran had flexion to 130 degrees but it was noted that he had some soreness walking up and down stairs.  In June 2006, the Veteran reported limited range of motion and "buckling," however, a June 2006 treatment record noted that the Veteran had painful but "good" range of motion of the knee and that he had a negative Lachman's test.  It was recommended that he continue to stay in a lower bunk and that he did not lift over 20 pounds and that he did not squat.      

In December 2006 and January 2007, the Veteran reported that he fell and reinjured his knee.  January 2007 treatment records note painful but normal range of motion with no swelling.  In February 2007, it was noted that he had a decrease in range of motion and that his knee felt loose and weak.  He did not have a positive anterior or posterior drawer sign but did have laxity.  No effusion was noted.  He reported that he could not stand for more than five minutes due, in part, to knee pain and that he used a cane.  See March 2007 lay statement.  A March 2007 x-ray revealed no fracture or dislocation and no specific arthritic finding or obvious loose body and a May 2007 x-ray revealed no bony abnormality.  A May 2007 treatment record noted no joint laxity, full range of motion, no effusion, tenderness, and that the Veteran was using a cane for mobility.  It was recommended that he did not participate in heavy lifting or squatting.  He received medical treatment overnight for knee pain in July 2007 and it was noted that he had minimal laxity, inflammation, and a hot knee.  August 2007 treatment records note that the Veteran had a steroid injection shot and that he had full range of motion but ambulated with crutches and used a knee sleeve.  An August 2007 x-ray report noted no acute fracture or dislocation and no evidence of joint effusion.  Slight effusion was noted in September 2007 but no effusion was noted in October 2007.  In October 2007, it was noted that he was seen without use of crutches after reporting that he could not place weight on the extremity.  In November 2007, the Veteran reported a catching and locking sensation.  On examination, there was no evidence of effusion and his range of motion was from 0 to 130 degrees.  He had a negative Lachman's test and negative anterior drawer and posterior drawer test.  A possible meniscal tear was noted.         

In 2008 and 2009, the Veteran continued to report pain and tenderness of the right knee.  A January 2008 treatment record revealed no effusion, full range of motion, and no laxity.  It was noted that the Veteran had crutches at the appointment but was observed not using crutches when leaving the consult.  In February 2008, the Veteran reported a recent injury to the right knee with pain and burning.  It was noted that the knee was warm and red and a February 2008 MRI showed small joint effusion.  See St. Mary Corwin Medical Center record.  The Veteran received a temporary seven day medical work restriction due to right leg pain.  In June 2008, there was swelling but no warmth or redness to the right knee.  In October 2009, there was a positive McMurray's test for pain but negative for clicking with no joint effusion or erythema.  The Veteran had a negative Lachman's test.  

In 2010, it was noted that the Veteran walked with a slight limp and that he reported a popping sensation and that sometimes his knee locked.  Treatment records from 2010 are negative for effusion and warmth of the right knee.  In February 2010, it was noted that the Veteran had extension to 10 degrees and flexion to 130 degrees.  The Veteran had a negative McMurray's test and it was noted that the Veteran ambulated by himself normally and was able to get on and off the examination table without difficulty.  See February 2010 correctional treatment record.  A March 2010 treatment record noted that the Veteran had full extension of the right knee and flexion to approximately 115 degrees with a negative Lachman's test.  The Veteran received a steroid injection in March 2010 and July 2010.  

Treatment records from 2012 note that the Veteran had "intact" flexion and extension with a negative McMurry's and Lachman's test.  See May 2012 and July 2012 correctional treatment record.  The Veteran had an injection in the right knee in June and August 2012.  A July 2012 x-ray report noted no significant changes from prior x-ray reports.  

During an April 2014 VA examination, an x-ray of the right knee was performed and it was noted that the knee was normal except for chondrocalcinosis of the menisci.  The examiner diagnosed the Veteran with patellofemoral syndrome, chondromalacia patella, and degenerative joint disease of the right knee.  The Veteran reported that he was able to perform all activities of daily living and that he is able to sit for 45 minutes and stand for 15 minutes.  He is able to walk approximately 50 yards before noting pain in the knee but is unable to run without noticing pain.  He denied incapacitating episodes in the past twelve months.  He wears a knee brace for assistance but reported no flare-ups that impact the function of the knee.  The Veteran had flexion of the right knee to 130 degrees with painful motion beginning at 100 degrees.  Extension ended at 0 degrees with no evidence of painful motion.  The Veteran had no additional limitation of range of motion after repetitive testing and the examiner stated that there is no anticipated change in function of the right knee due to flares or repetitive use of the right knee.  It was noted that the Veteran had functional impairment of the right knee that included less movement than normal and pain on movement.  No other functional limitation was noted.  The Veteran had normal anterior stability, posterior stability, and medial-lateral stability and the examiner noted that there was no instability of the right knee found on examination.  The examiner noted that the Veteran did not have any meniscal condition or surgical procedure for a meniscal condition.  

In light of the foregoing treatment records and VA examination report, the Board finds that the preponderance of the evidence shows that a disability rating in excess of 10 percent for limitation of motion and a separate disability rating in excess of 10 percent for instability is not warranted.  

A rating under limitation of flexion, diagnostic code 5260, is not warranted.  At no point during the appeal period not covered by the Veteran's temporary 100 percent rating for convalescence has the Veteran's flexion been limited to 60 degrees or less.  The Veteran was noted to have flexion limited to 120 degrees in April 2005 and 130 degrees in November 2005.  See April 2005 - November 2005 correctional treatment records.  The Veteran was noted to have limited ROM in June 2006 but that same month it was also noted that the Veteran's range of motion was "good."  See June 2006 correctional treatment records.  Records from 2007 indicate that the Veteran had "normal" range of motion in January 2007, a decrease of range of motion in February 2007, and full range of motion also in February 2007 through October 2007.  It was noted in November 2007 that the Veteran had flexion to 130 degrees.  In January 2008, it was noted that the Veteran had severe pain on motion and that he had limited range of motion but also that same month, additional treatment records indicate full range of motion.  In February 2008, it was noted that the Veteran had weight bearing with range of motion intact.  The Veteran had flexion to 130 degrees in February 2010 and flexion to 115 degrees in March 2010.  Flexion was noted to be intact in May 2012.  In April 2014, the Veteran had flexion to 130 degrees with painful motion beginning at 100 degrees.  Although at times the Veteran was noted to have limited and painful motion, the treatment records do not indicate that the Veteran had flexion limited to less than 115 degrees at any point during the appeal period not covered by the Veteran's temporary 100 percent rating for convalescence.  As such, a rating under diagnostic code 5260 is not warranted.      

The Veteran is currently in receipt of a 10 percent rating for limitation of extension under diagnostic code 5261.  In February 2010, it was noted that the Veteran had extension to 10 degrees and in April 2014, it was noted that the Veteran had extension to 0 degrees.  At no point during the appeal period has the Veteran's extension been limited to 15 degrees or more and thus, a higher rating under diagnostic code 5261 is not warranted.  

The Board acknowledges that the Veteran has received steroid injections during the course of the appeal due to pain in the right knee; however, the April 2014 VA examiner stated that there was no additional limitation of range of motion after repetitive testing, no anticipated change in function of the right knee due to flares or repetitive use of the right knee, and no functional impairment of the right knee except for less movement than normal and pain on movement.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As these symptoms are already compensated by the current 10 percent rating for limitation of extension, the Board finds that a higher rating is not warranted.   

The Veteran is currently in receipt of a separate 10 percent for slight instability of the right knee and the Board does not find that a higher rating for moderate or severe instability is warranted.  Although significant laxity of the lateral collateral ligament was noted in July 2005, the anterior cruciate ligament and the posterior cruciate ligament were noted to be taut.  The Board acknowledges the Veteran's statements that at times his knee feels weak and that it "buckles" and "gives out."  However, treatment records note a negative Lachman's test in September 2005, June 2006, November 2007, October 2009, March 2010, July 2012, and April 2014 and a negative drawer test in November 2007 and April 2014.  In April 2014, the VA examiner found no instability of the Veteran's right knee.  As such, the Board does not find that the Veteran's overall disability picture reflects moderate or severe instability at any time during the course of the appeal not covered by the Veteran's temporary 100 percent rating for convalescence.        

Further, the Board does not find that a rating under diagnostic code 5258 is warranted as there has not been dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Although July 2005 and November 2007 treatment records indicate possible meniscal damage, the April 2014 VA examiner stated that the Veteran did not have any meniscal condition or surgical procedure for a meniscal condition.  The Board notes that he denied locking or catching of the knee in September 2005 but did report a locking and catching sensation in November 2007 and in 2010.  There was no effusion of the right knee in February 2007, May 2007, October 2007, and November 2007 but slight effusion was noted in September 2007.  No effusion was noted in treatment records from 2010.  Additionally, there was a negative McMurray's test in February 2010 and 2012, and although there was a positive McMurray's test for pain in October 2009 it was "negative for clicking."  As such, the overall disability picture does not reveal sufficient evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  Thus, a rating under 5258 is not warranted. 

A higher rating under diagnostic code 5259 is also not warranted as the maximum schedular rating under this code is 10 percent.  Ratings under diagnostic codes 5256 and 5263 are also not warranted as there is no evidence of ankylosis or genu recurvatum.  An October 2011 x-ray of the right tibia and fibula did not reveal moderate knee or ankle disability so as to warrant a higher rating under diagnostic 5262 for impairment of the tibia and fibula.  

In reaching the decision that a rating in excess of 10 percent for limitation of motion and a separation rating in excess of 10 percent for instability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board further finds that a staged rating is not warranted in the present case for the above stated reasons.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, such a claim is not raised by the record.  The Veteran has been incarcerated throughout the entirety of this appeal except for a few months in 2008.  During this period in 2008, the Veteran filed for Social Security Administration benefits, in part due to his right knee.  However, the Veteran stated that he was working at the time he submitted the application.  See SSA application, page 2 of Disability Report.  Furthermore, in a February 2000, the Veteran stated that he was unable to sustain gainful employment due to his psychiatric disability.  As such, the Board finds that entitlement to a TDIU has not been raised by the record.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  The manifestations of his right knee disability, including limitation of range of motion, painful motion, and instability, are specifically contemplated by the schedular criteria.  Further, he has not asserted entitlement to a collective extraschedular rating.  The rating criteria are thus adequate to evaluate the Veteran's right knee disability and referral for consideration of extraschedular rating is not warranted.  

ORDER

A rating in excess of 10 percent for right knee limitation of extension is denied. 

A rating in excess of 10 percent for right knee instability is denied.  


REMAND

As discussed above in detail, the Board finds that the November 1993 rating decision that granted service connection for dysthymic disorder did not become final and the issue of entitlement to a higher disability rating has remained pending.

The schedular criteria for mental disorders that were in effect at the beginning of the rating period at issue in this appeal were amended effective November 7, 1996; the November 1996 rating criteria remains in effect.  See 61 Fed. Reg. 52695 (October 8, 1996) (amending the sections of the VA schedule for rating metal disorders).  As such, the Veteran's claim must be considered under both sets of criteria.  For clarification purposes, the applicable VA regulations are reproduced below: 

* Regulations effective February 3, 1988: 

o Under the General Rating Formula for Psychoneurotic Disorders, a 30 percent evaluation was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.    

o A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was considerably impaired. By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment. 

o A 70 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people is severely impaired. The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 

o A 100 percent evaluation is assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment. 

In addition, VA promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).  

Under the schedular criteria in effect prior to November 7, 1996, the Court held that where the Veteran's mental disorder was assigned a 70 percent evaluation and that mental disorder precluded a Veteran from securing or following a substantially gainful occupation, regardless of whether the Veteran had other compensable service-connected disabilities, the mental disorder must be assigned a 100 percent evaluation under the appropriate diagnostic code.  Johnson v. Brown, 7 Vet. App. 97.

* Regulations effective November 7, 1996: 

o Under the Schedule of Rating Metal Disorders, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

o A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

o A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

o A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.   

Upon remand, the RO must provide the Veteran with notice that advises him of the above noted pertinent mental disorder regulations currently in effect and in effect at the time of his original claim.  The RO must also afford the Veteran an additional opportunity to identify any mental health treatment that is not currently associated with the claims file. 

A VA psychiatric examination was recently conducted in May 2014.  However, based on the above discussion regarding the change in regulations during the course of the appeal, the Board finds that a VA retrospective medical opinion addressing the severity of the Veteran's psychiatric disability since December 1989 is necessary to adjudicate the claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Additionally, the Board notes that Social Security Administration records were obtained in 2008.  The records reveal that the Veteran had filed a prior Social Security Administration benefits claim in March 1995.  As these records are dated during the appeal period, these records should be obtained as well.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice that includes notification of the criteria for evaluating mental disorders in effect at the time of the Veteran's February 1990 claim and the criteria that became effective November 7, 1996, and former regulation § 4.16(c). 

2.  Obtain pertinent outstanding records of VA treatment dated since September 2008 if any are available.  Obtain   outstanding records of VA treatment not currently associated with the claims file from VA Long Beach from 1995, VA Martinez from 1991 to 1994, VA San Francisco from 1993 and VA Oakland from 1994.  If no additional records are available, include documentation of the unavailability in the claims file. 

3.  Request from the SSA copies of any outstanding SSA disability benefit records not currently associated with the claims file, to include a prior application in March 1995.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

4.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include private mental health treatment records from St. Mary Corwin Medical Center, Poudre Valley Hospital and Merithew Memorial Hospital in Martinez California, specifically to include the time prior to the Veteran's incarceration.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

5.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or who were contemporaneously informed of the nature and severity of his psychiatric symptoms.  He should be provided an appropriate amount of time to submit this lay evidence. 

6.  After completing the above development and obtaining any pertinent, outstanding records, obtain a medical opinion from an appropriate mental health professional to ascertain the nature, extent and severity of the Veteran's service-connected dysthymic disorder with associated alcoholism from December 15, 1989.  

The evaluator shall review the claims file, to include the January 1994 VA examination report, the May 2014 VA examination report, and the associated treatment records.  

The examiner should assess the severity of the Veteran's psychiatric disability using the rating criteria and/or disability evaluation worksheets in effect during the time period in question (those rating criteria appear in the text of the remand).  To the extent possible, the examiner should also provide global assessment of functioning (GAF) scores.  

The examiner should describe the impact of the Veteran's service-connected dysthymic disorder with associated alcoholism on his occupational and social functioning.  

Although the Veteran is currently incarcerated, the evaluator shall opine as to whether the dysthymic disorder with associated alcoholism alone rendered him unemployable at any time since December 1989 prior to his incarceration.    

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be reached without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Then readjudicate the appeal.  In doing so, the RO must consider the criteria for evaluating mental disorders in effect prior to November 7, 1996 and the current regulations, as well as the impact of former regulation 38 C.F.R. § 4.16(c) (1996).  If action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


